Citation Nr: 1015310	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-06 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for bilateral hearing loss from 
May 3, 2006? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective May 3, 2006.  In a March 
2008 rating decision, the RO granted a 20 percent evaluation, 
effective May 3, 2006.  

The issue of entitlement to a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  From May 3, 2006, bilateral hearing loss has been 
manifested by a Roman numeral level V hearing loss in the 
right ear, and a Roman numeral level I hearing loss in the 
left ear.

2.  The Veteran has not been hospitalized for his bilateral 
hearing loss disability and objective evidence does not show 
that this disability has caused a marked interference with 
employment beyond that contemplated in the schedular 
standards. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
bilateral hearing loss has been granted, and an initial 
rating and effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
providing the Veteran with VA examinations.  The Veteran 
submitted medical records regarding private treatment he had 
received for his hearing loss.  He has not put VA on notice 
of any further outstanding relevant evidence.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Veteran argues that he warrants an initial evaluation in 
excess of 20 percent for the service-connected bilateral 
hearing loss.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").

When an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. 
Cir. 2009). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Pure tone threshold average is the sum of pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  To evaluate the degree of disability of service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness.  See 38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 
38 C.F.R. § 4.86 (pure tone threshold of 55 decibels or more 
at 1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  Under this regulation, the rating specialist 
will determine the Roman numeral for the hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  These results do not use the numeric 
findings from the Maryland CNC test in determining the 
severity of the hearing loss.

The Board acknowledges that the Veteran has submitted private 
records showing treatment for what the physician described as 
"profound" hearing loss and the need for hearing aids.  See 
July 2006 and May 2009 private medical records.  These 
records include audiograms documenting the severity of the 
Veteran's hearing loss.  On review, it is unclear whether the 
speech discrimination testing was conducted using the 
Maryland CNC test (a requirement by VA for evaluating hearing 
loss, see 38 C.F.R. § 4.85(a)) and, therefore, these 
examinations are not considered adequate for VA rating 
purposes.  See 38 C.F.R. § 4.85.  Thus, the Board's 
discussion will focus on the VA compensation and pension 
examinations, which contain the necessary information for 
evaluating the Veteran's hearing loss disability.  It bears 
noting, however, that the private puretone thresholds and 
speech discrimination findings resemble those shown on VA 
audiological evaluations.

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the December 2006, March 
2007, and February 2008 audiologist (the same audiologist 
conducted all four evaluations) failed to specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss disability.  However, in a February 
2009 audiological evaluation, she stated that the effect on 
the Veteran's occupation was, "No significant effects."  
Additionally, the Veteran, in his notice of disagreement, 
received in July 2008, described the functional effects 
caused by his hearing loss.  He stated that he could not hear 
thunder without his hearing aids and had difficulty hearing a 
normal conversation in a room with even a small amount of 
background noise.  The Veteran also stated he had to raise 
the volume on his television even with his hearing aids.  He 
added that his wife would have to speak louder to him so he 
could hear her and that he would watch people's lips as they 
spoke to him so he could understand what they were saying.  
The Veteran did not describe any limitations on his 
employment, and he reported retiring in 1991. 

The Board finds that no prejudice results to the Veteran.  As 
such, the Board may proceed with a decision.  In this regard, 
the Court's rationale in requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extraschedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe 
the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."

While the VA audiologist failed to address the functional 
effect of the Veteran's hearing loss disability in multiple 
evaluations, she eventually addressed the functional effects 
in the February 2009 evaluation, which results were almost 
identical to those in the February 2008 evaluation.  
Additionally, the Veteran's own statement adequately 
addressed this issue.  Therefore, while the VA evaluations 
prior to February 2009 are defective under Martinak, no 
prejudice results to the Veteran in that the functional 
effects of his hearing loss his ability were adequately 
addressed by the February 2009 audiological evaluation and 
his own statements and are sufficient for the Board to 
consider whether referral for an extraschedular rating is 
warranted under 38 C.F.R. § 3.321(b). 

No results were reported in the December 2006 VA audiological 
evaluation report.  The audiologist implied that there was a 
lack of cooperation during the testing.  She implied a lack 
of cooperation again in the March 2007 audiological 
evaluation report, but was able to state that the average 
puretone threshold in the right ear was 44 decibels and in 
the left ear was 48 decibels with speech recognition ability 
of 84 percent in both ears.  

At the February 2008 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
65
70
70
65
65
LEFT
70
75
65
65
69

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 80percent in the left ear.  

At the February 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
70
70
70
65
69
LEFT
65
70
60
70
66

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 80percent in the left ear.  

From the results of the March 2007 audiological evaluation, 
the right ear and left ear hearing loss equates to a Roman 
numeral II (under Table VI).  That does not establish a 
compensable evaluation.  Based on the results from the 
February 2008 and February 2009 audiological evaluations, the 
rating specialist chose to apply the results to Table VIA, 
because this results in each ear being assigned a higher 
Roman numeral (and thus a higher evaluation).  This 
established a Roman numeral V for each ear, which established 
a 20 percent evaluation.  Thus, an evaluation in excess of 
20 percent has not been shown by the evidence of record.  

If the Veteran's hearing loss at both the February 2008 and 
February 2009 audiological evaluations was evaluated based 
upon Table VI, his right ear hearing loss would equate to a 
Roman numeral III and the left ear hearing loss would equate 
to a Roman numeral IV, which establishes no more than a 
10 percent evaluation.  Thus, none of the audiological 
evaluations establish anymore than a 20 percent evaluation 
for bilateral hearing loss.  As such, the claim for an 
increased rating must be denied.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The rating criteria for the Veteran's bilateral hearing loss 
reasonably describe his disability level and symptomatology.  
The results of the audiological evaluation are contemplated 
by the rating schedule.  The Veteran has not been 
hospitalized for his hearing loss.  He has implied employment 
limitations by filing a claim for a total rating for 
compensation based upon individual unemployability and 
including his hearing loss as part of the basis for that 
claim.  He had reported at a VA examination that he had 
retired in 1991 after working for the same company for 43 
years.  See November 2007 VA Posttraumatic Stress Disorder 
examination report.  In the February 2009 audiological 
evaluation report, the audiologist determined that the 
bilateral hearing loss had "[n]o significant effects."  The 
Board has accorded more probative value to the audiologist's 
opinion, as the Veteran had retired approximately 18 years 
prior.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and referral for extraschedular 
evaluations is not in order.  Thun, 573 F.3d 1366. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


